                             UN ITED STA TES D ISTRICT COU RT
                             SO UTH ERN DISTRICT OF FLORID A
                          CA SE N O .18-10036-CR-M A RT1N EZ/SN O W

UN ITED STA TES OF A M ERICA

          Plaintiff,


BO RIS LU IS ESPIN O SA -LOPEZ,

          Defendant.


      O R D ER A DO PTING M A G ISTM TE 'S R EPO RT AN D RE CO M M EN D AT IO N

          TH IS CA U SE cam e before the Courtupon the OrderofReference from the D istrict

Courtto conducta Change ofPlea before a M agistrate Judge.

       T H E M A TTER w as referred to M agistrate Judge Lurana S.Snow ,on February 13,

2019,A ReportandRecommendationwasfiledon February21,2019,LECFNo.221,
recom m ending thatthe D efendant's plea ofguilty be accepted.The partiesw ere afforded the

opportunityto fileobjectionstotheReportandRecommendation,howevernonewerefiled.The
Courthasreviewedtheentirefileandrecordandnotesthatnoobjectionshavebeenfiled.After
carefulconsideration,the Courtaffirm sand adoptsthe Reportand Recom m endation.

A ccordingly,itishereby:

       ORDERED AND ADJUDGED thattheReportand Recommendation (ECFNo.221of
U nited StatesM agistrate Judge Lurana S.Snow ,ishereby AFFIRM ED and A D O PTED in its

entirety.

       TheDefendantisadjudgedguiltytothesoleCountofthelndictment,whichchargeshim
withillegalre-entryintotheUnited Statesafterremoval,inviolationof8U.S.C.jj 1326(a)and
(b)(2).

       DONEANDORDEREDinChambersatMiami,Florida,this'
                                                   hj'dayofMarch,2019.
                                                           ,   f-/
                                                JO SE .M A RTIN EZ
                                                UN IT D STA TES DISTRICT JU D GE
Copied:Hon.M agistrate Snow
A l1CounselOfRecord
U .S.Probation O ffice
